Case: 21-70007     Document: 00516029886          Page: 1    Date Filed: 09/27/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                              United States Court of Appeals
                                                                       Fifth Circuit


                                   No. 21-70007
                                                                     FILED
                                                            September 27, 2021
                                                                Lyle W. Cayce
   Rick Allen Rhoades,                                               Clerk

                                                            Plaintiff—Appellant,

                                       versus

   Ana Martinez, Honorable,

                                                            Defendant—Appellee.


               Appeal from the United States District Court for the
                           Southern District of Texas
                            USDC No.4:21-CV-2422



   Before Higginbotham, Haynes, and Graves, Circuit Judges.
   Per Curiam:*
          Nearly thirty years ago, Rick Allen Rhoades was convicted in a Texas
   state court of capital murder and sentenced to death. Now scheduled for
   execution on September 28, 2021, he has exhausted his state court appeals



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4. Judge Graves concurs in the
   judgment only.
Case: 21-70007               Document: 00516029886           Page: 2       Date Filed: 09/27/2021




                                            No. 21-70007


   and habeas relief in the state and federal courts. 1 In 2019 this court denied
   Rhoades’s petition for habeas relief 2 and the Supreme Court denied
   Rhoades’s petition for a writ of certiorari. 3
                                                         I
           On January 21, 2021 the district attorney’s office asked the Honorable
   Ana Martinez, the current judge of the 179th District Court of Harris County
   where Rhoades was convicted, to schedule Rhoades’s execution. Then on
   March 10, 2021, two years after this court reviewed Rhoades’s Batson
   challenge, Rhoades filed a motion before Judge Martinez under Texas Code
   of Criminal Procedure Article 35.29 seeking access to the juror cards and jury
   questionnaires from his 1992 trial in order to renew his Batson challenge. 4
   Judge Martinez considered Rhoades’s motion in at least three hearings.
   Enlisted to set a date of execution, she lacked jurisdiction to rule on the
   motion and set Rhoades’s execution date. 5 Rhoades then sought mandamus
   relief from the Texas Court of Criminal Appeals, seeking an order directing




           1
               Rhoades v. Davis, 914 F.3d 357, 363, 383 (5th Cir. 2019).
           2
               Id. at 383.
           3
               Rhoades v. Davis, 140 S. Ct. 166 (2019).
           4
               Batson v. Kentucky, 476 U.S. 79 (1986).
           5
            “[A]t this point I struggle with jurisdiction and I believe this is not properly
   brought before the Court, so I'm not going to take on your motion at this moment.”; “It is
   the Court's ruling that the Court does not have jurisdiction to make that determination on
   that matter and it is the Court's ruling today that the Court does not have jurisdiction to
   reconsider such request.




                                                  2
Case: 21-70007        Document: 00516029886              Page: 3       Date Filed: 09/27/2021




                                          No. 21-70007


   Judge Martinez to reach the merits of Rhoades’s motion under Article 35.29. 6
   The CCA denied Rhoades’s motion for leave to file mandamus. 7
           Rhoades then filed the instant suit pursuant to 42 U.S.C. § 1983
   against Judge Martinez. Rhoades alleges that Judge Martinez violated his
   rights under the due process and equal protection clauses of the Fourteenth
   Amendment by denying him a statutory right to access jury materials from
   his trial. The district court granted Judge Martinez’s motion to dismiss and
   denied Rhoades’s motion for a stay of execution. Rhoades appealed. 8
                                                    II
           Ultimately, in his § 1983 suit Rhoades requested that a United States
   District Court review a decision made by the state court on a matter of state
   law. He invoked a procedure provided by state law for obtaining juror
   materials. The state court, applying state law, found that it lacked jurisdiction
   over Rhoades’s Article 35.29 motion. Invoking Rooker-Feldman—federal




           6
              Mandamus is the mechanism provided for by state law to address a trial court’s
   action pursuant to article 35.29. Falcon v. State, 879 S.W.2d 249, 250 (Tex. App.—Hous.
   [1st Dist.] 1994, no pet.)
           7
            In re Rhoades, No. WR-78,124-02, 2021 WL 2964454, at *1 (Tex. Crim. App. July
   14, 2021).
           8
             On August 9, 2021, while Rhodes’s § 1983 suit was pending in federal court, he
   applied for a subsequent writ of habeas corpus in state court pursuant to Texas Code of
   Criminal Procedure 11.071 § 5 and for a motion to stay his execution to the Court of
   Criminal Appeals. He sought relief on three distinct bases, but he did not seek relief under
   his Batson claim. The Texas Court of Criminal Appeals dismissed his application for habeas
   relief and denied his motion for a stay. Texas Court of Criminal Appeals, No. WR-78,124-
   03, September 20, 2021. Rhoades has not sought permission to file a successive habeas
   petition in federal court and would be unable to do so on a Batson claim. 28 USC §
   2244(b)(1).




                                                3
Case: 21-70007            Document: 00516029886            Page: 4      Date Filed: 09/27/2021




                                            No. 21-70007


   district courts lack jurisdiction to entertain collateral attacks on state court
   judgments 9—the federal district court here dismissed the suit.
                                                     III
            Rhoades cannot evade this jurisdictional limit by “asserting. . . claims
   framed as original claims for relief,” here recasting Judge Martinez’s denial
   of relief as a denial of constitutionally secured due process. 10 This is word
   play: a declination to rule for want of jurisdiction cannot be reframed as a
   denial of due process rooted in the state law rule. Stripped of its able
   advocate’s clothing, Rhoades asked the district court to determine that Judge
   Martinez incorrectly applied state law. 11 Although, Skinner v. Switzer read
   the reach of Rooker-Feldman narrowly, Rhoades’s reliance here on Skinner is
   unfounded. 12 For Skinner, obtaining the DNA evidence would not
   necessarily imply the invalidity of his conviction, though it could lead to
   evidence that might or might not assist him. While the procedure is parallel
   to this case in some respects, the differences are fundamental. Skinner sued
   the District Attorney, as prescribed by the Texas statute, urging that her
   refusal to order DNA testing on these facts was unconstitutional, essentially
   a ministerial act.13 Rhoades, however, challenged a judicial ruling—the ruling
   of the state judge on her power to decide the state court’s jurisdiction—and
   then sought mandamus relief from the Texas Court of Criminal Appeals.


           9
             D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 483 (1983); United States v.
   Shephard, 23 F.3d 923, 924 (5th Cir. 1994).
           10
                Shephard, 23 F.3d at 924.
           11
              See Pennhurst v. State Sch. And Hosp. v. Halderman, 465 U.S. 89, 106 (1984) (“[I]t
   is difficult to think of a greater intrusion on state sovereignty than when a federal court
   instructs state officials on how to conform their conduct to state law.”).
           12
                562 U.S. 521, 531 (2011).
           13
                Id. at 530.




                                                 4
Case: 21-70007           Document: 00516029886              Page: 5       Date Filed: 09/27/2021




                                            No. 21-70007


   That writ was denied. 14 Rhoades did not challenge the constitutionality or the
   interpretation of Article 35.29 in any court. The issue was solely the
   jurisdiction of Judge Martinez. Reviewing such a decision is “inextricably
   intertwined” with reviewing a state court decision, such that the district
   court is “in essence being called upon to review the state-court decision.” 15
   Accordingly, we need not reach the numerous other asserted barriers to this
   claim, such as sovereign immunity and Younger abstention.
           And as this Court, in Rhoades’s earlier appeal, fully considered and
   rejected Rhoades’s Batson challenge, sans the missing racial identity of one
   seated juror and mindful that the government struck from its allotted
   fourteen peremptory challenges twelve white persons and that this court
   found sound basis in the record for the exclusions of two black
   veniremembers, 16 we affirm the district court and deny the motion for a stay
   of execution.




           14
                In re Rhoades, No. WR-78,124-02, 2021 WL 2964454, at *1 (Tex. Crim. App. July
   14, 2021).
           15
                Shephard, 23 F.3d at 924; Ingalls v. Erlewine, 349 F.3d 205, 209 (5th Cir. 2003).
           16
                Rhoades, 914 F.3d at 381–83.




                                                   5